DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/999,655 filed on September 21, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14, 16-19 and 21-32 are still pending, with claims 1-2, 13-14 and 16-18, 21 being currently amended, and claims 31-32 being newly added. Claims 15 and 20 are cancelled.

Response to Arguments
On page 8 of the remarks filed September 21, 2022, Applicant argues:
As shown at least in Figures 1, 6, and 11 of Takahiro, the cited adapter port 3b of the charging adapter 3 is positioned above a roof of the vehicle 1. Takahiro even explicitly describes that this position of the adapter port 3b above the roof is critical to prevent damage to the vehicle 1 and simplify connection with the power plug 5 (paragraph [0024]). Conversely, the adapter port of the present invention is positioned within a height of the vehicle, below the roof, to decrease the overall size of the adapter, which leads to decreased costs and decreased storage requirements for the user. Takahiro does not disclose or teach "an adapter having a plug at a first end and an adapter port at a second end opposite the first end, the plug is removably disposed in a charging port of the vehicle and the adapter port extends outward from the vehicle, the adapter port is positioned within a height of the vehicle extending along a vertical axis from a ground surface on which the vehicle is disposed" as claimed in claim 1. Independent claim 1 and dependent claims 2-12 are therefore allowable over Takahiro. 


Examiner respectfully disagrees. Examiner notes that the arguments differentiate the instant claims and Takahiro by indicating that the adapter port is “positioned within a height of the vehicle, below the roof, to decrease the overall size”. However, the claims merely recite that the adapter port is position within a height of the vehicle with no requirement that the port be below the roof of the vehicle. As indicated in the claim rejections below, Examiner is interpreting “a height” literally as “a height” or within “some” height of the vehicle (above the vehicle by some amount) along a vertical axis from a ground surface on which the vehicle is disposed (i.e. a vertical axis from the parking spot 13), see annotated fig. 6 below.

    PNG
    media_image1.png
    508
    833
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claims 13-14 and 16-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 18-19, 21-23, 28-29 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahiro et al. Japanese Publication JP 2011117155 A. (It is noted that the Takahiro citations are taken from the machine translation, until a translation is obtained.)
 Regarding claims 1 and 18, Takahiro discloses a charging system for a vehicle [figs. 1 & 8; charging system for a vehicle], comprising:
a connector suspended on a flexible cable and movable along a plurality of axes perpendicular to one another [figs. 1 & 8; flexible cable 6 with connector 5 suspended; par. 27; figs. 5, 11-13 & 19, supply moving apparatus 9 moves along perpendicular axes in the X and Y direction; pars. 13-14, 31, 44, 58-59 & 64]; and 
an adapter having a plug at a first end and an adapter port at a second end opposite the first end, the plug is removably disposed in a charging port of the vehicle and the adapter port extends outward from the vehicle, the adapter port is positioned within a height of the vehicle extending along a vertical axis from a ground surface on which the vehicle is disposed [the adaptor port 3B is within “a” height of the vehicle (above the vehicle by some amount) along a vertical axis from a ground surface on which the vehicle is disposed (i.e. a vertical axis from the parking spot 13), see annotated fig. 6 below], the connector is movable into a mated position with the adapter port [fig. 1, charging adapter 3 with plug 3A on a first end which enters a vehicle charging port 2 and an adapter port 3b on a second end; abs., pars. 13 & 21-24; the driver inserts the charging adapter 3].

    PNG
    media_image1.png
    508
    833
    media_image1.png
    Greyscale

Examiner notes that “a height” is being interpreted as literally “a” height, that is within “some” height of the vehicle.
Regarding claim 18, the method steps would have been obvious to one of ordinary skill based on the teachings of the Takahiro reference, above, as pertains to rejection of the apparatus of claim 1. Furthermore, Takahiro discloses providing a charging storage location and a standard storage location in which the vehicle can be parked, wherein the charging system is in the charging storage location and is not in the standard storage location [fig. 2; parking spaces 12 with charging system 4; pars. 16-17 & 19; figs. 2-3; storage location 15 does not have the charging system and is used as a middle portion between the entrance/exit 16 and the charging locations 12].
Regarding claim 2, Takahiro discloses an overhead moving system connected to the flexible cable and the connector, the overhead moving system moves the connector along a first horizontal axis, a second horizontal axis perpendicular to the first horizontal axis, and a vertical axis perpendicular to the first horizontal axis and the second horizontal axis [figs. 6 & 16-19; pars. 58-61 & 63-67].
Regarding claim 3, Takahiro discloses wherein the overhead moving system includes a bridge movable along the first horizontal axis [fig. 19; pars. 58-59, slider slides on rails 21 and 22 (bridges)].
Regarding claim 4, Takahiro discloses wherein the overhead moving system includes a trolley held by the bridge and movable along the bridge along the second horizontal axis [fig. 19; pars. 58-59, sliders slide along the bridges 21/22].
Regarding claim 5, Takahiro discloses wherein the flexible cable is attached to the trolley, the connector is movable with respect to the trolley along the vertical axis [figs. 18-19, cable 6 is attached to the moving portion 9, and the connector 5 is movable with respect to the moving portion 9 at least due to the flexibility of the cable; pars. 13, 31, 44 & 58-59].
Regarding claim 6, Takahiro discloses wherein the overhead moving system includes a cable reel attached to the trolley, the flexible cable is wound around the cable reel [fig. 1; pars. 13, 31, 44 & 50; cable reel attached to the moving portion 9].
Regarding claim 7, Takahiro discloses wherein the cable reel is rotatable to move the connector between a retracted position distal from the vehicle and an extended position proximal to the vehicle along the vertical axis  [fig. 1; pars. 13, 31, 44 & 50].
Regarding claim 8, Takahiro discloses wherein the overhead moving system includes a pair of support rails having a fixed position, the bridge is movable along the support rails [fig. 19; pars. 58-59; the slider mechanisms 21/22 are connected to support rails; see annotated fig. 19].

    PNG
    media_image2.png
    349
    576
    media_image2.png
    Greyscale

Regarding claim 9, Takahiro discloses wherein the connector has a first alignment element and the adapter has a second alignment element, the first alignment element and the second alignment element position the connector in a mating alignment position with respect to the adapter port when in a proximity of the adapter port [fig. 16; connector 5 has alignment elements 5b (magnets) and adaptor 3 has alignment elements 3f (magnets) which guide the connector into a mating alignment position; pars. 36-39].
Regarding claim 10, Takahiro discloses wherein the connector has a first contact and the adapter port has a second contact, the first contact is electrically connected with the second contact in the mated position [fig. 16, the connector has contacts 5a and the adapter has contacts 3G which conduct electricity; pars. 36-39].
Regarding claim 11, Takahiro discloses a charging controller and a vision system disposed on the trolley, the vision system is connected to the charging controller and supplies a vision data to the charging controller [pars. 29-34; position detecting mechanism connected to CCD camera].
Regarding claim 12, Takahiro discloses wherein the charging controller controls the overhead moving system to position the connector in the mated position with the adapter port based on the vision data from the vision system [pars. 29-34].
Regarding claim 19, Takahiro discloses entering a transfer area of the automated parking system, the inserting step is performed in the transfer area after the entering step  [fig. 2; pars. 20-23; loading/unloading port 16, the driver inserts the charging adapter 3 at the entrance/exit 15 before it goes to the parking area 12].
Regarding claim 21, Takahiro discloses moving the vehicle automatically between the transfer area, the charging storage location, and the standard storage location with a vehicle relocation system based on a vehicle data of the vehicle  [fig. 2; parking spaces 12 with charging system 4; pars. 16-17 & 19; figs. 2-3; storage location 15 does not have the charging system and is used as a middle portion between the entrance/exit 16 and the charging locations 12; the movement is based on vehicle data (i.e. from a communication adapter or IC tag) including whether the vehicle’s charging adapter is on the left or right side, pars. 16 & 20].
Regarding claim 22, Takahiro discloses wherein the transfer area has a user interface, a user enters at least a portion of the vehicle data on the user interface [par. 20, the vehicle data is input by the driver at the entrance/exit 16].
Regarding claim 23, Takahiro discloses wherein a user enters the vehicle data remotely from the automated parking system [par. 20, the vehicle data can be input into a tag, i.e. at a factory by a factory worker/operator (a user), or by the vehicle driver].
Regarding claim 28, Takahiro discloses wherein the charging system includes an overhead moving system connected to the flexible cable and the connector, a charging controller connected to the overhead moving system, and a vision system connected to the charging controller and supplying a vision input to the charging controller [figs. 6 & 16-19; pars. 58-61 & 63-67; pars. 29-34; position detecting mechanism connected to CCD camera].
Regarding claim 29, Takahiro discloses wherein, in the moving step, the charging controller controls the overhead moving system to position the connector in a proximity of the adapter based on the vision input from the vision system [figs. 6 & 16-19; pars. 58-61 & 63-67; pars. 29-34; position detecting mechanism connected to CCD camera].
Regarding claim 31, Takahiro discloses wherein the bridge has a pair of bridge rails extending parallel to one another along the second horizontal axis and spaced apart from one another in a direction of the first horizontal axis [fig. 19, two parallel bridge rails; pars. 58-59]
Regarding claim 32, Takahiro discloses wherein the trolley has a trolley housing disposed between the bridge rails and a trolley drive drivable to move the trolley housing along the second horizontal axis along the bridge rails [fig. 19, par. 58, “the power supply mechanism 4 is connected to a slider mechanism 21 and a slider mechanism 22 so that the power supply mechanism 4 can be moved to any two-dimensional position”].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. Japanese Publication JP 2011117155 A in view of Machida US PGPUB 2021/0001740.
Regarding claim 13, Takahiro discloses an automated parking system [fig. 1], comprising:
a transfer area in which a user leaves a vehicle [fig. 2; pars. 20-23; loading/unloading port 16]; 
a plurality of different charging storage location having a charging system [fig. 2, multi-story parking lot 11; pars. 20-23; fig. 4, each side (12L and 12R) has a plug 4 for charging (par. 16), all the charging locations form part of the multi-story charging system], the charging system including a connector suspended on a flexible cable [figs. 1 & 8; flexible cable 6 with connector 5 suspended; par. 27; figs. 5, 11-13 & 19, supply moving apparatus 9 moves along perpendicular axes in the X and Y direction; pars. 13-14, 31, 44, 58-59 & 64]; and movable along a plurality of axes perpendicular to one another [figs. 1 & 8; flexible cable 6 with connector 5 suspended; par. 27; figs. 5, 11-13 & 19, supply moving apparatus 9 moves along perpendicular axes in the X and Y direction; pars. 13-14, 31, 44, 58-59 & 64]; and 
an adapter having a plug at a first end and an adapter port at a second end opposite the first end, the plug is removably disposed in a charging port of the vehicle and the adapter port extends outward from the vehicle, the connector is movable into a mated position with the adapter port [fig. 1, charging adapter 3 with plug 3A on a first end which enters a vehicle charging port 2 and an adapter port 3b on a second end; abs., par. 13]; and 
a vehicle relocation system automatically moving the vehicle between the transfer area and the charging storage location [figs. 2-3; the parking lot 11 has a lift which carries the vehicle vertically and moves it in a horizontal direction from the loading area 16; pars. 16].
Takahiro does not explicitly disclose the charging system moves the connector to mate with the adapter of any of a plurality of different vehicles while the different vehicles are positioned in the plurality of different charging storage locations sharing the single charging system.
However, Machida discloses an electric vehicle charging system wherein the charging system moves the connector to mate with the adapter of any of a plurality of different vehicles while the different vehicles are positioned in the plurality of different charging storage locations sharing the single charging system [figs. 5-10, a single connector is shared among a plurality of vehicle charging spots using a “connector moving unit 110”; pars. 26, 29-31 & 33-38].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takahiro to further include the charging system moves the connector to mate with the adapter of any of a plurality of different vehicles while the different vehicles are positioned in the plurality of different charging storage locations sharing the single charging system for the purpose of utilizing power feeding equipment with efficiency, as taught by Machida (par. 38).
Regarding claim 14, Takahiro discloses wherein the connector can move only within the charging storage locations, the adapter is separate from the connector and can move beyond the charging storage locations [fig. 1, connector 5 is connected to fixed charging device 7/9/10, adapter 3 is attachable to the plug 5 and the vehicle port 2; pars. 13-14, 20, 23 26 & 29];
Regarding claim 16, Takahiro discloses wherein the connector is matable with the adapter of the plurality of different vehicles with having a plurality of different types of charging ports [pars. 19-23, a plurality of different charging port positions thus different types of charging ports; fig. 2].
Regarding claim 17, Takahiro discloses a standard storage location that does not have the charging system, the vehicle relocation system automatically moves the vehicle between the transfer area, the charging storage location, and the standard storage location [fig. 2; parking spaces 12 with charging system 4; pars. 16-17 & 19; figs. 2-3; storage location 15 does not have the charging system and is used as a middle portion between the entrance/exit 16 and the charging locations 12].

Claims 24-27 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. Japanese Publication JP 2011117155 A in view of Andrews US PGPUB 2014/0266004.
Regarding claim 24, Takahiro discloses wherein the vehicle data includes at least one of a plug-in status, a target charge amount, and a return time.
However, Andrews discloses a vehicle charging and parking system [fig. 1, parking facility 100; abs.] wherein the vehicle data includes at least one of a plug-in status, a target charge amount, and a return time [par. 42, the user can specify a time of departure (return time)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Andrews to further include wherein the vehicle data includes at least one of a plug-in status, a target charge amount, and a return time for the purpose of allowing a user charging-time flexibility, as taught by Andrews (par. 42).
Regarding claim 25, Takahiro discloses determining a charge start time for the vehicle at which the vehicle is moved to the charging storage location.
However, Andrews as applied in claim 24 discloses determining a charge start time for the vehicle at which the vehicle is moved to the charging storage location [par. 42; the system determines the optimal charge to begin charging the vehicle based on the user specified time of departure].
Regarding claim 26, Takahiro discloses wherein the charge start time is determined based on the target charge amount and the return time for a plurality of vehicles in the automated parking system
However, Andrews as applied in claim 24 discloses wherein the charge start time is determined based on the target charge amount and the return time for a plurality of vehicles in the automated parking system [par. 42; the system determines the optimal charge to begin charging the vehicle based on the user specified time of departure and the amount of charge to complete (which affects the “time required to complete the charge”)].
Regarding claim 27, Takahiro discloses updating the vehicle data from a mobile device of a user of the vehicle.
However, Andrews further discloses a vehicle charging and parking system [fig. 1, parking facility 100; abs.] updating the vehicle data from a mobile device of a user of the vehicle [fig. 2a, 210; pars. 45-46; the user can communicate charging needs to the system via their smart phone].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takahiro to further include updating the vehicle data from a mobile device of a user of the vehicle for the purpose of increasing convenience for the user.
Regarding claim 30, Takahiro discloses recording a power usage in charging the vehicle with the charging system and notifying a user of the vehicle of the power usage.
However, Andrews further discloses a vehicle charging and parking system [fig. 1, parking facility 100; abs.] recording a power usage in charging the vehicle with the charging system and notifying a user of the vehicle of the power usage [fig. 2a, 210; pars. 45-46; the user can communicate charging needs to the system via their smart phone, and charging information (power usage of the charging system) can be communicated to the via (i.e. via a charging completion message, par. 52).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takahiro to further include recording a power usage in charging the vehicle with the charging system and notifying a user of the vehicle of the power usage for the purpose of keeping the user informed, as taught by Andrews (pars. 45-46 & 52).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859